EXHIBIT 10.4
 
EXECUTION VERSION
 
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”), dated
as of April 29, 2015, is made by and among CINEDIGM CORP., a Delaware
corporation (the “Borrower”), the other Loan Parties signatory hereto, certain
Subsidiaries of the Borrower that may become party hereto from time to time
pursuant to Section 10.13, and ONEWEST BANK FSB, as Collateral Agent for the
Secured Parties (in such capacity, the “Collateral Agent”).
 
RECITALS
 
A.   The Borrower, the Administrative Agent, Société Générale, as Collateral
Agent and certain Lenders entered into that certain Credit Agreement, dated as
of October 17, 2013 (the “Original Credit Agreement”), as amended and restated
pursuant to that certain Amended and Restated Credit Agreement, dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement”).
 
B.   The Borrower has requested that the Existing Credit Agreement be amended
and restated in its entirety and the Lenders and the Administrative Agent are
willing to amend and restate the Existing Credit Agreement (as so amended and
restated, the “Second Amended and Restated Credit Agreement”) pursuant to the
terms and subject to the conditions set forth in the Second Amended and Restated
Credit Agreement.
 
C.   The Borrower, the Collateral Agent, and the other Loan Parties signatory
thereto are parties to the Security Agreement dated as of October 17, 2013 (the
“Existing Security Agreement”).
 
D.   In connection with the entry into the Second Amended and Restated Credit
Agreement, the parties hereto wish to amend and restate in its entirety the
Existing Security Agreement with this Agreement.
 
E.   The Lenders’ obligations to amend and restate the Existing Credit Agreement
and to make the Revolving Loans thereunder are subject, among other conditions,
to receipt by the Collateral Agent of this Security Agreement, duly executed by
the Grantors, which Security Agreement confirms and grants the Liens hereinafter
provided.
 
F.   Each Subsidiary Grantor expects to realize direct and indirect benefits as
the result of the amendment and restatement of the Existing Credit Agreement and
the availability of the aforementioned senior secured credit facilities to the
Borrower and as the result of financial or business support which will be
provided to such Subsidiary by the Borrower.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the Grantors hereby agree with the Collateral Agent as
follows:
 


 
 

--------------------------------------------------------------------------------

 




 
SECTION 1. Definitions and Interpretation.  When used in this Security
Agreement, the following terms shall have the following respective meanings:
 
“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC and, in any event, shall include all Receivables, accounts receivable,
book debts and other forms of obligations (other than forms of obligations
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
received or acquired by or belonging or owing to any Grantor (including under
any trade name, style or division thereof) whether arising out of goods sold or
services rendered by such Grantor or from any other transaction, whether or not
the same involves the sale of goods or services by such Grantor (including any
such obligation which may be characterized as an account or contract right under
the UCC) and all of any Grantor’s rights in, to and under all purchase orders or
receipts now owned or hereafter acquired by it for goods or services, and all of
any Grantor’s rights to any goods represented by any of the foregoing (including
unpaid seller’s rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to any Grantor under all purchase orders and contracts for
the sale of goods or the performance of services or both by any Grantor (whether
or not yet earned by performance on the part of such Grantor or in connection
with any other transaction), now in existence or hereafter occurring, including
the right to receive the proceeds of said purchase orders and contracts, and all
collateral security and guarantees of any kind given by any Person with respect
to any of the foregoing.
 
“Account Debtor” means any “account debtor,” as such term is defined in
Section 9-102(a)(3) of the UCC.
 
“Act” has the meaning specified in Section 7(c) of this Security Agreement.
 
“Administrative Agent” has the meaning specified in the recitals hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC, including electronic chattel paper and tangible
chattel paper.
 
“Collateral” has the meaning specified in Section 2.
 
“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.
 
“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC.
 
“Condemnation and Insurance Proceeds” has the meaning assigned to such term in
Section 5.17 of this Security Agreement.
 
“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which a
 


 
2

--------------------------------------------------------------------------------

 




 
Grantor may now or hereafter have any right, title or interest, including any
Distribution Agreement, OLC Agreement (or any other distribution agreement,
license agreement, agreement to receive royalties or similar agreement), and
with respect to an Account, any agreement relating to the terms of payment or
the terms of performance thereof.
 
“Copyright Office” means the United States Copyright Office.
 
“Copyrights” has the meaning assigned to such term in Schedule VI hereto.
 
“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC (or any other then applicable provision of the
UCC), including any demand, time, savings passbook or like account, now or
hereafter maintained by or for the benefit of a Grantor, or in which a Grantor
now holds or hereafter acquires any interest, with a bank, savings and loan
association, credit union or like organization (including any Secured Party),
the Cinedigm Lockbox Accounts, the Operating Account and the Concentration
Account, and all funds and amounts therein, whether or not restricted or
designated for a particular purpose.
 
“Documents” means any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC.
 
“Electronic Chattel Paper” means any “electronic chattel paper” as such term is
defined in Section 9-102(a)(31) of the UCC.
 
“Equity Interests” means, collectively, the notes, the stock, partnership
interests, and limited liability company interests of any Person, all
certificates or other instruments representing any of the foregoing, all
security entitlements in respect of any of the foregoing, all dividends,
interest, cash, warrants, rights, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.
 
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
 
“Existing Security Agreement” has the meaning specified in the recitals hereto.
 
“General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC (or any other then applicable provision of the
UCC), and, in any event, shall include all right, title and interest which a
Grantor may now or hereafter have in or under any Contract, all customer lists,
all proprietary or confidential information, inventions (whether or not patented
or patentable), interests in partnerships, joint ventures and other business
associations, permits, books and records, goodwill, claims in or under insurance
policies, including unearned premiums, Payment Intangibles, Software,
uncertificated securities, cash and other forms of money or currency, rights to
receive tax refunds and other payments and rights of indemnification.
 
“Grantor” means the Borrower, each other Loan Party and any other Subsidiary of
the Borrower that becomes party to this Security Agreement pursuant to
Section 10.13.
 


 
3

--------------------------------------------------------------------------------

 




 
“Instruments” means any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC (or any other then applicable provision of the
UCC), including all notes, certificated securities and all other evidences of
Indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Inventory” means any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC (or any other then applicable provision of the
UCC), wherever located, now or hereafter owned or acquired by a Grantor or in
which a Grantor now holds or hereafter acquires any interest, including all
Inventory, and, in any event, shall include all inventory, goods and other
personal property which are held by or on behalf of a Grantor for sale or lease
or are furnished or are to be furnished under a contract of service or which
constitute raw materials, work in process or materials used or consumed or to be
used or consumed in a Grantor’s business, or the processing, packaging,
promotion, delivery or shipping of the same, and all finished goods whether or
not such inventory is listed on any schedules, assignments or reports furnished
to any Secured Party from time to time and whether or not the same is in transit
or in the constructive, actual or exclusive occupancy or possession of a Grantor
or is held by a Grantor or by others for a Grantor’s account, including all
goods covered by purchase orders and contracts with suppliers and all goods
billed and held by suppliers and all inventory of a Grantor which may be located
on the premises of a Grantor or of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents or other Persons.
 
“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC and shall include all certificated
securities, uncertificated securities, security entitlements, Securities
Accounts, commodity contracts and commodity accounts as each such term is
defined in the UCC.
 
“Letter-of-Credit Right” means any “letter-of-credit right,” as such term is
defined in Section 9-102(a)(51) of the UCC.
 
“Patent and Trademark Office” means the United States Patent and Trademark
Office or any successor office or agency thereto.
 
“Patent Applications” means all applications made by, or on behalf of, a Grantor
to the Patent and Trademark Office or to any similar office or agency of any
foreign country or political subdivision thereof for the registration of
Patents.
 
“Patent Registrations” means all Patents registered with the Patent and
Trademark Office or with any similar office or agency of any foreign country or
political subdivision thereof and all Patent Applications.
 
“Patents” has the meaning assigned to such term in Schedule VI hereto.
 
“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9-102(a)(61) of the UCC.
 
“Pledged Contracts” has the meaning specified in Section 2(f).
 
“Pledged Instruments” has the meaning specified in Section 2(g).
 


 
4

--------------------------------------------------------------------------------

 




 
“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC, and, in any event, shall include (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to a Grantor from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to a
Grantor from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to a Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) all
certificates, dividends, cash, Instruments and other property received or
distributed in respect of or in exchange for any Investment Property, and
(e) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
 
“Second Amended and Restated Credit Agreement” has the meaning specified in the
recitals hereto.
 
“Secured Obligations” means (a) all amounts, obligations, liabilities, covenants
and duties of every type and description owing by any Loan Party to any Agent,
any Lender, any Issuing Bank, any Secured Party, any other Indemnitee, any
participant or any SPV, in each case arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (i) if such Loan Party is the Borrower, all
Revolving Loans, amounts due in respect of Letters of Credit and unreimbursed
participations in LC Disbursements, (ii) all interest, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document and (b) all Secured Hedging Obligations owing to a Secured
Hedging Counterparty.
 
“Secured Party” means, at any time, any or all of the Lenders, the Issuing
Banks, the Agents, the Secured Hedging Counterparties, each other Indemnitee and
any other holder at the time of any Secured Obligation.
 
“Securities Account” means “securities account,” as such term is defined in
Section 8-501(a) of the UCC (or any other then applicable provision of the UCC).
 
“Software” means “software,” as such term is defined in Section 9-102(a)(75) of
the UCC.
 
“Subsidiary Grantor” means any Loan Party other than the Borrower, as well as
any Subsidiary of the Borrower that becomes party to this Security Agreement
pursuant to Section 10.13.
 


 
5

--------------------------------------------------------------------------------

 
 
“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC.
 
“Trade Secrets” has the meaning given to such term in Schedule VI hereto.
 
“Trademarks” has the meaning given to such term in Schedule VI hereto.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of any Requirement of Law, any or all of the
attachment, perfection or priority of the Collateral Agent’s security interest
in any collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
 
Capitalized terms not otherwise defined herein shall have the respective
meanings given to those terms in the Second Amended and Restated Credit
Agreement and, in furtherance of the foregoing, all terms defined in the UCC
shall have the respective meanings given to those terms in the UCC.  The rules
of interpretation set forth in Article I of the Second Amended and Restated
Credit Agreement shall apply to this Security Agreement and are hereby
incorporated mutatis mutandis.  References in this Security Agreement to
“Sections” are to sections herein unless otherwise indicated.
 
SECTION 2. Grant of Security Interest.  As security for the Secured Obligations
of such Grantor (and not of any other Grantor), and in order to induce (x) the
Collateral Agent, the Administrative Agent and the Lenders to amend and restated
the Existing Credit Agreement and to make the Revolving Loans and Letters of
Credit available to and for the benefit of the Borrower upon the terms and
subject to the conditions of the Loan Documents and (y) the Secured Hedging
Counterparties to enter into Secured Hedging Documents with the Borrower from
time to time, each Grantor hereby confirm the pledge and grant of the security
interest of the Existing Security Agreement in, and hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Collateral Agent
on behalf of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in, to and under each of the following,
whether now owned or hereafter acquired or in which such Grantor now holds or
hereafter acquires any interest (all of which being hereinafter collectively
called the “Collateral”):
 
(a)   all Accounts;
 
(b)   all Chattel Paper;
 
(c)   (i) all Deposit Accounts and all cash, cash equivalents, financial assets,
negotiable instruments (other than negotiable instruments evidencing
intercompany indebtedness), and other evidences of payments, and other funds on
deposit therein or credited thereto and (ii) all Securities Accounts (including
any and all Investment Property held therein or credited thereto);
 


 
6

--------------------------------------------------------------------------------

 


 
 
(d)   all Inventory, Distributed and Licensed Content, and all Owned Library
Content;
 
(e)   all intellectual property described in Schedule VI;
 
(f)   all Distribution Agreements and to the extent relating to, evidencing or
governing any of the items referred to in the preceding clauses (a) through (e),
all Contracts (the “Pledged Contracts”)
 
(g)   solely to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (a) through (f) , all Documents,
Instruments (“Pledged Instruments”), Investment Property (but not Equity
Interests) and Commercial Tort Claims;
 
(h)   all books and records, databases, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto, and any General Intangibles (including Payment Intangibles), at any
time evidencing or relating to any of the foregoing, which contain any
information relating to any of the items referred to in the preceding
clauses (a) through (g));
 
(i)   to the extent relating to any of the items referred to in the preceding
clauses (a) through (h), all Supporting Obligations and Letter-of-Credit Rights;
and
 
(j)   to the extent no otherwise included, all collateral and guarantees with
respect to any of the foregoing, and all Proceeds (including proceeds of
business insurance and other insurance and claims against third parties) and
products of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.
 
Notwithstanding the foregoing, “Collateral” shall not include (w) any contract
right or General Intangible (i) if after giving effect to the application of
Sections 9-406 through 9-409 of the UCC, the creation of a lien and security in
such contract right or General Intangible would constitute a material breach of
the terms of such contract right or General Intangible, or would permit any
party to any agreement, instrument or other document comprising such contract
right or General Intangible, or the issuer of any license, permit or
authorization comprising such contract right or General Intangible, to terminate
such agreement, instrument or other document or license, permit or authorization
or (ii) that would otherwise violate any applicable Requirement of Law of any
Governmental Authority pursuant to any effective term or provision of such
agreement, instrument, document, license, permit or authorization, (x) any
property of an Excluded Subsidiary, (y) any Equity Interests or (z) any claim
against Gaiam, Inc. (or any of its affiliates) or any settlement thereof.
 
SECTION 3. Rights of the Collateral Agent; Collection of Accounts.
 
(a)   Notwithstanding anything contained in this Security Agreement to the
contrary, each Grantor expressly agrees that such Grantor shall (i) not default
under any of its Pledged Contracts beyond any applicable cure or grace period
contained therein, (ii) observe and perform all the conditions and obligations
to be observed and performed by it thereunder and (iii) perform all of its
duties and obligations thereunder, all in accordance with and pursuant to
 


 
7

--------------------------------------------------------------------------------

 


 
 
the terms and provisions of each such Pledged Contract; provided, however, that
such Grantor may suspend performance of its obligations under any such Pledged
Contract in the event of a material breach of such Pledged Contract by a third
party or if otherwise provided for in such Pledged Contract.  No Secured Party
shall have any obligation or liability under any Pledged Contract by reason of
or arising out of this Security Agreement or the granting to the Collateral
Agent of a security interest therein or the receipt by any Secured Party of any
payment relating to any Pledged Contract pursuant hereto, nor shall any Secured
Party be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or pursuant to any Pledged Contract, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Pledged Contract, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
 
(b)   The Collateral Agent hereby authorizes each Grantor to collect the
Accounts of such Grantor, provided, that the Collateral Agent may, upon the
occurrence and continuation of an Event of Default and upon notice to the
relevant Grantor, limit or terminate said authority at any time.  If required by
the Collateral Agent at any time from the occurrence and continuation of an
Event of Default, any Proceeds, when first collected by such Grantor, received
in payment of such Account or in payment for any of its Inventory or on account
of any of its Pledged Contracts shall be applied in accordance with the terms of
the Loan Documents (including the Blocked Account Control Agreement and the
Lockbox Control Agreements), including prompt deposit by such Grantor in
precisely the form received (with all necessary endorsements) and no commingling
with such Grantor’s other funds or properties.  Such Proceeds, when deposited,
shall continue to be collateral security for all of the Secured Obligations and
shall not constitute payment thereof until applied as hereinafter provided or in
the Blocked Account Control Agreement and the Lockbox Control Agreements, as
applicable.  Without limiting any rights of the Secured Parties that may be set
forth in the other Loan Documents, upon the occurrence and continuation of any
Event of Default, the Collateral Agent or the Administrative Agent may, in its
sole discretion, apply all or a part of the funds on deposit in the Cinedigm
Lockbox Accounts, the Concentration Account and the Operating Account to the
aggregate outstanding amount of the Revolving Loans.  If an Event of Default has
occurred and is continuing, at the request of the Collateral Agent, the Grantors
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the sale and delivery of such Inventory and the
Grantors shall deliver all original and other documents evidencing and relating
to, the performance of labor or service which created such Accounts, including
all original orders, invoices and shipping receipts.
 
(c)   The Collateral Agent may at any time, without notice to or the consent of
any Grantor, upon the occurrence and during the continuation of any Event of
Default, notify the Account Debtors of the Grantors, parties to the Pledged
Contracts of the Grantors, obligors in respect of Pledged Instruments of the
Grantors and obligors in respect of Chattel Paper of the Grantors that the
Accounts and the right, title and interest of the Grantors in and under such
Pledged Contracts, Pledged Instruments, and Chattel Paper have been assigned to
the Collateral Agent, and that payments shall be made directly to the Collateral
Agent.  Upon the request of the Collateral Agent and following the occurrence
and during the continuation of an Event of Default, each Grantor shall so notify
its Account Debtors, parties to such Pledged
 


 
8

--------------------------------------------------------------------------------

 


 
 
Contracts, obligors in respect of such Pledged Instruments and obligors in
respect of such Chattel Paper.  Upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent may, in its name or in the name of
others, communicate with such Account Debtors, parties to such Pledged
Contracts, obligors in respect of such Pledged Instruments and obligors in
respect of such Chattel Paper to verify with such parties, to the Collateral
Agent’s satisfaction, the existence, amount and terms of any such Accounts,
Pledged Contracts, Pledged Instruments or Chattel Paper.
 
SECTION 4. Representations and Warranties.  Each Grantor hereby represents and
warrants to the Secured Parties that:
 
(a)   Such Grantor is the sole legal and equitable owner of each item of the
Collateral in which it purports to grant a Lien hereunder, having good title or
rights thereto free and clear of any and all Liens, except for Customary
Permitted Liens.
 
(b)   No effective security agreement, financing statement, equivalent security
or lien Pledged Instrument or continuation statement covering all or any part of
the Collateral exists, except such as may have been filed by such Grantor in
favor of the Collateral Agent pursuant to this Security Agreement or such as
relate to other Customary Permitted Liens.
 
(c)   This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which such Grantor now has rights, and, as of the
Second Amendment and Restatement Effective Date, all filings and other actions
requested by Secured Parties to perfect and protect such security interest have
been duly taken.  Accordingly, the Collateral Agent has or will have a fully
perfected first priority security interest in all of the Collateral in which
such Grantor now has rights, subject only to Customary Permitted Liens.  This
Security Agreement will create a legal and valid and fully perfected first
priority security interest in the Collateral in which such Grantor later
acquires rights, when such Grantor acquires those rights, subject only to the
Customary Permitted Liens.
 
(d)   Such Grantor shall not use any Collateral or permit any Collateral to be
used in violation of (i) any provision of any Loan Document or Secured Hedging
Document, (ii) any applicable Requirement of Law or Pledged Contractual
Obligation where such violation could reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, or
(iii) any policy of insurance covering the Collateral where such violation could
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.
 
(e)   As of the Second Amendment and Restatement Effective Date, each Grantor’s
exact legal name is set forth on Schedule V.  Each Grantor was formed under the
laws of jurisdiction of its formation as set forth on Schedule V.  Each
Grantor’s chief executive office, principal place of business, and the place
where each Grantor maintains records concerning the Collateral are set forth on
Schedule V.  The Collateral, other than Deposit Accounts and Investment Property
held in Securities Accounts, is presently located at the applicable locations
set forth on Schedule V.
 


 
9

--------------------------------------------------------------------------------

 


 
 
(f)   As of the Second Amendment and Restatement Effective Date, all Collateral
with respect to which a security interest may be perfected by the secured
party’s taking possession thereof, including all Chattel Paper and Pledged
Instruments, is set forth on Schedule I.  Except to the extent not required
hereby, and except for action by the Collateral Agent and giving of value, all
action necessary to protect and perfect such security interest in each item set
forth on Part I of Schedule I, has been duly taken, or shall have been
taken.  As of the Second Amendment and Restatement Effective Date, all
Collateral consisting of Letter-of-Credit Rights and Commercial Tort Claims of
the Grantors are set forth on Schedule II.
 
(g)   As of the Second Amendment and Restatement Effective Date, the names and
addresses of all financial institutions at which the Grantors maintain their
respective Deposit Accounts and the account numbers and account names of such
Deposit Accounts are listed on Schedule III.  The Grantors shall supplement
Schedule III from time to time within five Business Days after the opening of
any additional Deposit Account or the closing or change in the account number of
or account name on any existing Deposit Account.
 
(h)   The names and addresses of all institutions at which the Grantors maintain
their respective Securities Accounts and the account numbers and account names
of such Securities Accounts are listed on Schedule IV.  The Grantors shall
supplement Schedule IV from time to time within five Business Days after the
opening of any additional Securities Account or closing or changing the account
number of or account name on any existing Securities Account.
 
(i)   [Reserved]
 
(j)   No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the
exercise by the Collateral Agent of the voting or other rights provided for in
this Security Agreement, except in connection with a disposition of the
Investment Property as may be required by any Requirement of Law affecting the
offering and sale of securities generally.
 
(k)   [Reserved]
 
(l)   [Reserved]
 
(m)   Except as set forth thereon, each Grantor has the sole, full and
unencumbered right, title and interest in and to (i) each of the trade names
described in Part 1 of Annex A to Schedule VI, (ii) each of the domain names
described in Part 2 of Annex A to Schedule VI, (iii) each of the Trademarks
described in Part 3 of Annex A to Schedule VI hereto for the goods and services
covered by the registrations thereof, (iv) each of the Patents described in
Annex B to Schedule VI hereto, (v) each of the Copyrights described in Part 1 of
Annex C to Schedule VI hereto and (vi) each of the software products described
in Part 2 of Annex C to Schedule VI hereto, in each case subject to any
Customary Permitted Liens.  The registrations for such Trademarks and Patents
are valid and enforceable and in full force and effect and none of the Patents
has been abandoned or dedicated.  According to the records of the Copyright
Office, such Copyrights are valid and enforceable and in full force and effect.
 


 
10

--------------------------------------------------------------------------------

 


 
 
(n)   No Grantor owns any material Patents, Trademarks or Copyrights registered
in, or the subject of pending applications in, the Patent and Trademark Office
or the Copyright Office, other than those described in Schedules A, B, and C to
Schedule VI hereto.
 
(o)   No material claim is pending, or, to each Grantor’s knowledge, has been
threatened by any third party and remains unresolved (except for those that have
been abandoned) that any of the Patents, Trademarks or Copyrights is invalid and
unenforceable or violates or may violate the rights of any Person.
 
(p)   Set forth in Annex D to Schedule VI hereto is a complete list of all
material licenses of Patents, Trademarks, Copyrights and Trade Secrets which
each Grantor has granted to any Person.
 
(q)   Set forth in Annex E to Schedule VI hereto is a complete list of all
material exclusive licenses of Patents, Trademarks, Copyrights and Trade Secrets
which any Person has granted to each Grantor.
 
(r)   Each Grantor has obtained from each employee who may be considered the
inventor of patentable inventions (invented within the scope of such employee’s
employment with such Grantor) an assignment to such Grantor of all rights to
such inventions, including Patents.
 
(s)   Each Grantor has taken commercially reasonable steps to protect the
secrecy and the validity under any applicable Requirement of Law of all material
Trade Secrets.
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the period of time for supplementing each schedule to this Security Agreement as
described in this Section 4 shall be immediately after obtaining the relevant
Collateral or opening, closing or modifying the applicable Deposit Account or
Securities Account.
 
SECTION 5. Covenants.  Each Grantor covenants and agrees that from and after the
date of this Security Agreement and until the Secured Obligations have been
indefeasibly paid in full in cash:
 
5.1   Further Assurances; Pledge of Pledged Instruments.  At any time and from
time to time, upon the request of the Collateral Agent, and at the sole expense
of a Grantor, such Grantor shall promptly and duly execute and deliver any and
all such further Pledged Instruments and documents and take such further action
as the Collateral Agent or Administrative Agent may deem necessary to obtain the
full benefits of this Security Agreement and of the rights and powers herein
granted, including:
 
(a)   using its best efforts to secure all consents and approvals necessary or
appropriate for the grant of a security interest to the Collateral Agent in any
Pledged Contract or license held by such Grantor or in which such Grantor has
any rights not heretofore assigned,
 
(b)   authorizing the filing of any financing statements, amendments or
continuation statements under the UCC with respect to the security interests
granted hereby,
 


 
11

--------------------------------------------------------------------------------

 
(c)   authorizing or executing all notices of security interest for each
relevant type of intellectual property in forms suitable for filing with the
Patent and Trademark Office or the Copyright Office, as applicable,
substantially in the forms of Schedules VII and VIII hereto or other forms
acceptable to the Collateral Agent,
 
(d)   taking commercially reasonable steps in any proceeding before the Patent
and Trademark Office, the Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to diligently prosecute
or maintain, as applicable, each application and registration of the Patents,
Trademarks and Copyrights, including filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings (except to the extent that the failure to prosecute or maintain or
the dedication, abandonment or invalidation thereof is permitted hereunder or
could not reasonably be expected to have a Material Adverse Effect),
 
(e)   filing, authorizing and cooperating with the Collateral Agent in the
submission of any filing in any foreign jurisdiction or under any international
treaty,
 
(f)   transferring Collateral to the Collateral Agent’s possession (if a
security interest in such Collateral can be perfected and free from an adverse
claim only by possession),
 
(g)   filing financing statements as consignor pursuant to Sections 9-505(a)
and 9-324(b) of the UCC in such jurisdictions as such Grantor maintains
Inventory on consignment,
 
(h)   [reserved],
 
(i)   using its commercially reasonable efforts to obtain written
acknowledgements from any consignees, warehouses or bailees of any prior Lien of
the Collateral Agent in and to the Collateral and that such third party is
holding possession of the Collateral for the benefit of the Collateral Agent,
and
 
(j)   using its commercially reasonable efforts to assist the Collateral Agent
in obtaining control under the UCC with respect to any Collateral consisting of
Deposit Accounts, Securities Accounts, Investment Property, Letter-of-Credit
Rights, Electronic Chattel Paper, and any Deposit Account or Securities Account
except those with a balance that is less than and is not expected at any time to
exceed $50,000.
 
Each Grantor also hereby authorizes the Collateral Agent, to the extent not
prohibited by any applicable Requirement of Law, to file any such financing
statement, amendment or continuation statement (including consignment filings)
without the signatures of such Grantor.  If any amount payable under or in
connection with any of the Collateral is or shall become evidenced by any
Pledged Instrument, such Pledged Instrument, other than checks and notes
received in the ordinary course of a Grantor’s business, shall be duly endorsed
in a manner satisfactory to the Collateral Agent and delivered to the Collateral
Agent promptly upon any such Grantor’s receipt thereof.
 


 
12

--------------------------------------------------------------------------------

 




 
5.2   Maintenance of Records.  Each Grantor shall keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, including
a record of all payments received and all credits granted with respect to the
Collateral and all other dealings with the Collateral (including to the extent
possible if the Collateral Agent is exercising remedies hereunder).  If
requested by the Collateral Agent, each Grantor shall mark its books and records
pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby.  If requested by the Collateral Agent, all
Chattel Paper in excess of $100,000 at any one time shall be marked with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of OneWest Bank FSB, as Collateral Agent,
created by that certain Amended and Restated Security Agreement, dated as of
April 29, 2015, as the same may thereafter from time to time be amended,
modified, supplemented or restated.”
 
5.3   Indemnification.
 
(a)   In any suit, proceeding or action brought by or against any Secured Party
or any of its directors, officers, employees, agents or Affiliates
(“Indemnitees”) relating to (a) any Collateral, including any Account, Chattel
Paper, Pledged Contract, General Intangible, Pledged Instrument or Document for
any sum owing thereunder, or to enforce any provision of any Account, Chattel
Paper, Pledged Contract, General Intangible, Pledged Instrument or Document that
constitutes Collateral and (b) any and all excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by the
Loan Documents or the Secured Hedging Documents, including any penalties, claims
or other losses resulting from any delay in paying such excise, sales or other
similar taxes, each Grantor shall jointly and severally hold, indemnify and keep
the Indemnitees harmless from and against all claim, suit, loss, damage or
expense (including reasonable attorneys’ fees and expenses) suffered by reason
of any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the obligor thereunder arising out of a breach by any Grantor of
any obligation thereunder, except to the extent determined by a final
non-appealable judgment of a court of competent jurisdiction to have been caused
by the gross negligence or willful misconduct of the Indemnitees, and all such
obligations of the Grantors shall be and remain enforceable against and only
against the Grantors and shall not be enforceable against the Indemnitees except
to the extent caused by the gross negligence or willful misconduct of the
Indemnitees.
 
(b) In addition, each Grantor assumes all responsibility and liability arising
from the use of the Patents, Trademarks and Copyrights (it being understood that
such Grantor may have maintained insurance in such respect), and each Grantor
hereby jointly and severally indemnifies and holds each Indemnitee harmless from
and against any claim, suit, loss, damage or expense (including reasonable
attorneys’ fees and expenses) arising out of or in connection with any alleged
infringement of any patent, trademark, service mark, trade name, trade secret or
copyright of a third party or alleged defect in any product manufactured,
promoted or sold by the Grantors (or any Affiliate of the Grantors) in
connection with any Patent, Trademark or Copyright or out of the manufacture,
promotion, labeling, sale or advertisement of any product or service by the
Grantors (or any Affiliate of the Grantors).  Each Grantor agrees that the
Secured Parties do not assume, and shall have no responsibility for, the payment
of any sums due or to become due under any agreement or Pledged Contract
included in the Collateral or the performance of any obligations to be performed
under or with respect to any such
 


 
13

--------------------------------------------------------------------------------

 
 
agreement or Pledged Contract by the Grantors, and each Grantor hereby jointly
and severally agrees to indemnify and hold each Indemnitee harmless with respect
to any and all claims by any Person relating thereto, except those caused by the
gross negligence or willful misconduct of an Indemnitee as determined by a final
non-appealable judgment of a court of competent jurisdiction.
 
5.4   Limitation on Liens on Collateral.  No Grantor shall create, permit or
suffer to exist, and each Grantor shall defend the Collateral against and take
such other action as is necessary to remove, any Lien on the Collateral, except
Customary Permitted Liens.  Each Grantor shall, jointly and severally, further
defend the right, title and interest of any Secured Party in and to any of such
Grantor’s rights under the Chattel Paper, Pledged Contracts, Documents, General
Intangibles, Pledged Instruments and Investment Property, and to the Inventory,
and in and to the Proceeds thereof against the claims and demands of all Persons
whomsoever.
 
5.5   Limitations on Modifications of Accounts, Etc.  Upon the occurrence and
during the continuation of any Event of Default, no Grantor shall, without the
Collateral Agent’s prior consent, grant any extension of the time of payment of
any of the Accounts, Chattel Paper, Pledged Instruments or amounts due or to
become due under any Pledged Contract or Document, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof, or allow any credit or
discount whatsoever thereon other than (a) trade discounts and rebates granted
in the ordinary course of such Grantor’s business and (b) such other credits or
discounts not exceeding an aggregate stated amount of $50,000.
 
5.6   Maintenance of Insurance.  Each Grantor shall maintain, with financially
sound and reputable companies, the insurance policies with coverage provisions
as required by Section 6.13 of the Credit Agreement.
 
5.7   Taxes, Assessments, Etc.  Each Grantor shall pay promptly when due all
property and other taxes, assessments and government charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Inventory, except to the extent the validity thereof is being
contested in good faith and adequate reserves are being maintained in connection
therewith.
 
5.8   Limitations on Disposition.  No Grantor shall sell, lease, license outside
the ordinary course of its business, transfer or otherwise dispose of any of the
Collateral, or attempt or Pledged Contract to do so, except as permitted by
Section 7.4 of the Credit Agreement.
 
5.9   Further Identification of Collateral.  Each Grantor shall, if so requested
by the Collateral Agent, furnish to the Collateral Agent upon reasonable
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
5.10   Notices.  Each Grantor shall advise the Collateral Agent promptly, in
form and substance reasonably satisfactory to the Collateral Agent, of (a) any
material Lien, other than
 


 
14

--------------------------------------------------------------------------------

 
Customary Permitted Liens, attaching to or asserted against any of the
Collateral, (b) any material change in the composition of the Collateral or
(c) the occurrence of any other event which could reasonably be expected to have
or result in a Material Adverse Effect with respect to the Collateral or on the
security interest created hereunder, taken as whole.
 
5.11   Right of Inspection and Audit.  Each Grantor shall permit the Collateral
Agent such rights of inspection and audit as provided in the Credit Agreement.
 
5.12   Maintenance of Facilities.  No Grantor shall remove or cause to be
removed, except in the ordinary course of such Grantor’s business, the
Collateral or the records concerning the Collateral from those premises or from
the locations shown on Schedule V without five Business Days prior written
notice to the Collateral Agent.
 
5.13   Continuous Perfection.  No Grantor shall change its name, identity or
corporate structure in any manner unless such Grantor shall have given the
Collateral Agent at least 30 days’ prior notice thereof and shall have
authorized or taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) necessary or requested by the Collateral Agent to amend such
financing statement or continuation statement so that it is not seriously
misleading.
 
5.14   Authorizations with Respect to Financing Statements, etc.  Each Grantor
hereby irrevocably authorizes the Collateral Agent at any time and from time to
time to file in any filing office in any UCC jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as “all
assets” of a Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
filed as a fixture filing or indicating any Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which such Collateral relates.  Each Grantor agrees to furnish any such
information to the Collateral Agent promptly upon request.  Each Grantor also
ratifies its authorization for the Collateral Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the Second Amendment and Restatement Effective Date.
 
5.15   No Reincorporation.  No Grantor shall reincorporate or reorganize itself
under any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the Second Amendment and Restatement Effective Date.
 
5.16   Terminations and Amendments Not Authorized.  Each Grantor acknowledges
that it is not authorized to file any amendment or termination statement with
respect to any financing statement relating to any security interest granted
hereunder without the prior consent of the Collateral Agent and agrees that it
will not do so without the prior consent of the Collateral Agent, subject to
such Grantor’s rights under Section 9-509(d)(2) of the UCC.
 


 
15

--------------------------------------------------------------------------------

 


5.17   Takings, Eminent Domain, Condemnation, Insurance Proceeds, etc.  Each
Grantor hereby assigns to the Collateral Agent (a) all awards for damages
suffered or compensation paid by reason of a taking for public use of, or an
action in eminent domain affecting all or any part of, the Collateral or any
interest therein, and (b) all proceeds of any insurance policies paid by reason
of loss sustained to the Collateral or any part thereof (“Condemnation and
Insurance Proceeds”).
 
5.18   [Reserved].
 
5.19   Compliance With Terms of Accounts, Etc.  In all material respects, each
Grantor shall promptly perform and comply with all obligations in respect of
Accounts, Chattel Paper, Pledged Contracts, Documents, Pledged Instruments and
licenses and all other agreements to which it is a party or by which it is
bound; provided, however, that such Grantor may suspend its performance
thereunder in the event of a bona fide dispute or material breach of any such
obligations by third parties, or pursuant to any other term of such agreements
that allow such Grantor to suspend performance.
 
5.20   Additional Intellectual Property Covenants.
 
(a)   Except with regards to Trademarks that a Grantor may determine in its
business judgment are appropriate for abandonment, each Grantor (either directly
or through licensees) will continue to use the Trademarks in connection with
each and every trademark class of goods or services applicable to its current
line of products or services as reflected in its current catalogs, brochures,
price lists or similar materials in order to maintain the Trademarks in full
force and effect free from any claim of abandonment for nonuse, and such Grantor
will not (and will not permit any licensee thereof to) do any act or omit to do
any act whereby any Trademark may become invalidated.  Except with regard to
Patents or Patent Registrations that a Grantor may determine in its business
judgment are appropriate for abandonment or dedication, each Grantor will not do
any act, or knowingly omit to do any act, whereby the Patents or Patent
Registrations may become abandoned or dedicated or the remedies available
against potential infringers weakened if such action or omission could have a
Material Adverse Effect and shall notify the Collateral Agent promptly, but in
any event within five Business Days, if it knows of any reason that any such
Patent Registration may become abandoned or dedicated.  Except with regard to
Copyrights that a Grantor may determine in its business judgment are appropriate
for abandonment or dedication, each Grantor will not do any act or omit to do
any act, whereby the Copyrights may become abandoned or dedicated or the
remedies available against potential infringers weakened if such action or
omission could have a Material Adverse Effect, and shall notify the Collateral
Agent promptly, but in any event within five Business Days if it knows of any
reason that any such Copyright may become abandoned or dedicated.
 
(b)   Each Grantor will notify, on a quarterly basis, the Collateral Agent,
either by such Grantor or through any agent, employee, licensee or designee, of
(i) an application filed by a Grantor or through any agent, employee, licensee
or designee, for the registration of any material Patent, Trademark or Copyright
with the Patent and Trademark Office or the Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
(ii) any assignment of any material Patent or Trademark, which such Grantor may
 


 
16

--------------------------------------------------------------------------------

 


acquire from a third party, with the Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof, or
(iii) any assignment of any material Copyright, which such Grantor may acquire
from a third party, with the Copyright Office or any similar office or agency in
any other country or any political subdivision thereof.
 
(c)   Each Grantor shall maintain with each employee who may have access to the
Trade Secrets of the Grantors an agreement by which such employee agrees not to
disclose such Trade Secrets and with each employee who may be the inventor of
patentable inventions (invented within the scope of such employee’s employment)
an invention assignment agreement requiring such employee to assign all rights
to such inventions, including, patents and patent applications, to such Grantor
and further requiring such employee to cooperate fully with such Grantor, its
successors in interest, including the Collateral Agent, and their counsel, in
the prosecution of any patent application or in any litigation involving the
invention, whether such cooperation is required during such employee’s
employment with such Grantor or after the termination of such employment.
 
(d)   Each Grantor shall promptly (i) apply to the Patent and Trademark Office
to register any unpatented but patentable inventions developed by such Grantor
or its employees (within the scope of their employment), unless such Grantor, in
the exercise of its business judgment, deems any such Patent not to have any
significant commercial value to it or determines that its rights thereunder are
better preserved as a Trade Secret, (ii) apply to the Patent and Trademark
Office to register any registerable but unregistered Trademarks used by such
Grantor in connection with its products or services unless such Grantor, in the
exercise of its business judgment, deems any such Trademark not to have any
significant commercial value, and (iii) make application to the Copyright Office
to register any unregistered Copyright to which such Grantor has rights unless
such Grantor, in the exercise of its business judgment, deems any such Copyright
not to have any significant commercial value or determines that its rights
thereunder are better protected as a Trade Secret.
 
SECTION 6. The Collateral Agent’s Appointment as Attorney-in-Fact.
 
(a)   From and after the occurrence and during the continuance of an Event of
Default, each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent, and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, from time to time at the Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute and deliver any and all documents and
Pledged Instruments which may be necessary or desirable to accomplish the
purposes of this Security Agreement and, without limiting the generality of the
foregoing, hereby gives the Collateral Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do the following:
 
(i)   ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
such Grantor, in its own name or otherwise to take possession of, endorse and
collect any checks, drafts, notes, acceptances or other Pledged Instruments for
the payment of monies due under any Collateral and to file any claim or to take
or commence any other action or proceeding in any
 


 
17

--------------------------------------------------------------------------------

 


court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such monies due under any Collateral
whenever payable for application in accordance with Section 7(g) as appropriate;
 
(ii)   pay or discharge any Liens, including any tax Lien, levied or placed on
or threatened against the Collateral, to effect any repairs or any insurance
called for by the terms of this Security Agreement and to pay all or any part of
the premiums therefor and the costs thereof, which actions shall be for the
benefit of the Collateral Agent and the Lenders and not such Grantor; and
 
(iii)   (A) direct any Person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct, (B) receive payment of any and all monies, claims and other amounts due
or to become due at any time arising out of or in respect of any Collateral,
(C) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other Pledged
Instruments and Documents constituting or relating to the Collateral,
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral, (E) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral, (F) settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, give such discharges or releases
as the Collateral Agent may deem appropriate, (G) sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent may deem necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Security Agreement, all as fully and effectively as
such Grantor might do.
 
(b)   Each Grantor hereby authorizes and ratifies, to the extent not prohibited
by any applicable Requirement of Law, all acts that the Collateral Agent as said
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  The
power of attorney granted pursuant to this Section 6 is a power coupled with an
interest and shall be irrevocable until the Secured Obligations are completely
and indefeasibly paid in full in cash.
 
(c)   The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Party to exercise any such powers.  The Collateral
Agent shall have no duty as to any Collateral, including any responsibility for
(i) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral or (ii) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Investment Property, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters.  Without limiting the
generality of the preceding sentence, the Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purpose as any Grantor
 


 
18

--------------------------------------------------------------------------------

 
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default.  Failure of the Collateral Agent
to comply with any such requests at any time shall not in itself be deemed a
failure to exercise reasonable care.  The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to a Grantor for any act or failure to act,
except for its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.
 
(d)   Each Grantor also authorizes the Collateral Agent, at any time and from
time to time upon the occurrence and during the continuation of any Event of
Default, to (i) communicate in its own name with any party to any Pledged
Contract with regard to the assignment of the right, title and interest of such
Grantor in and under the Pledged Contracts hereunder and other matters relating
thereto and (ii) execute, in connection with the sale of Collateral provided for
in Section 7 below, any endorsements, assignments or other Pledged Instruments
of conveyance or transfer with respect to the Collateral.
 
SECTION 7. Rights and Remedies Upon Default.
 
(a)   If any Event of Default shall occur and be continuing, the Collateral
Agent may exercise, in addition to all other rights and remedies granted to it
under this Security Agreement, any other Loan Documents, any Secured Hedging
Document and under any other Pledged Instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under any applicable Requirement of Law, including the
UCC.  Without limiting the generality of the foregoing, each Grantor expressly
agrees that, during the continuance of an Event of Default, the Collateral
Agent, without demand of performance or other demand, advertisement or notice of
any kind (except the notice specified below of time and place of public or
private sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent not prohibited by the UCC and other any applicable Requirement of Law),
shall have the right to collect the Proceeds from all Collateral (including
dividends on Pledged Collateral) and may:
 
(i)   reclaim, take possession, recover, store, maintain, finish, repair,
prepare for sale or lease, ship, advertise for sale or lease and sell or lease
(in the manner provided for herein) the Collateral,
 
(ii)   upon five Business Days’ prior notice to the Grantors, license any of the
Patents, Trademarks or Copyrights, throughout the world for such term or terms,
on such conditions, and in such manner, as the Collateral Agent shall in its
sole discretion determine, whether general, special or otherwise, and on an
exclusive or nonexclusive basis,
 
(iii)   enforce (and, upon notice to the Grantors, shall have the exclusive
right to enforce) against any licensee or sublicensee all rights and remedies of
the Grantors in, to and under any one or more license agreements with respect to
the Collateral (without assuming any obligations or liability thereunder), and
take or refrain from taking any action under any thereof,
 


 
19

--------------------------------------------------------------------------------

 


(iv)   forthwith collect, receive, appropriate and realize upon the Collateral,
or any part thereof, and may forthwith sell, lease, assign, give an option or
options to purchase or sell or otherwise dispose of and deliver said Collateral
(or Pledged Contract to do so), or any part thereof, in one or more parcels at
public or private sale or sales, at any exchange or broker’s board or at any of
the Administrative Agent’s or Collateral Agent’s offices or elsewhere at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk, and
 
(v)   exercise (A) all voting, consent, corporate and other rights pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to the Pledged Collateral
as if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any issuer of Pledged Collateral, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
 
(b)   Each Grantor authorizes the Collateral Agent, on the terms set forth in
this Section 7, to enter the premises where the Collateral is located, to take
possession of the Collateral, or any part of it, and to pay, purchase, contest
or compromise any Lien which, in the opinion of the Collateral Agent, appears to
be prior or superior to its security interest.  The Collateral Agent shall have
the right upon any public sale or sales, and, to the extent not prohibited by
applicable any Requirement of Law, upon any such private sale or sales, to
purchase the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption such Grantor hereby
releases.  The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title, which procedures shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale as provided in Section 7(g),
below.  To the maximum extent not prohibited by any applicable Requirement of
Law, each Grantor waives all claims, damages, and demands against the Collateral
Agent arising out of the repossession, retention or sale of the Collateral
except such as arise out of the gross negligence or willful misconduct of the
Collateral Agent as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Grantor agrees that the Collateral Agent need not
give more than 10 days’ prior notice (which notification shall be deemed given
in accordance with the Credit Agreement) of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.
 


 
20

--------------------------------------------------------------------------------

 


(c)   As to any Collateral constituting certificated securities or
uncertificated securities, if, at any time when the Collateral Agent shall
determine to exercise its right to sell the whole or any part of such Collateral
hereunder, such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under Securities Act of 1933 (the
“Act”), the Collateral Agent may, in its discretion (subject only to applicable
requirements of any applicable Requirement of Law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Collateral Agent may deem necessary or advisable, but subject to the other
requirements of this Section 7(c), and shall not be required to effect such
registration or cause the same to be effected.  Without limiting the generality
of the foregoing, in any such event the Collateral Agent may, in its sole
discretion, (i) in accordance with applicable securities laws, proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof could be or shall have been filed
under the Act, (ii) approach and negotiate with a single possible purchaser to
effect such sale, and (iii) restrict such sale to a purchaser who will represent
and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof.
 
In addition to a private sale as provided above in this Section 7(c), if any of
such Collateral shall not be freely distributable to the public without
registration under the Act at the time of any proposed sale hereunder, then the
Collateral Agent shall not be required to effect such registration or cause the
same to be effected but may, in its sole discretion (subject only to any
Requirement of Law), require that any sale hereunder (including a sale at
auction) be conducted subject to such restrictions as the Collateral Agent may,
in its sole discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other Requirement of Law affecting the enforcement of
creditors’ rights and the Act and all applicable state securities laws.
 
(d)   Each Grantor agrees that in any sale of any of such Collateral, whether at
a foreclosure sale or otherwise, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of any
applicable Requirement of Law (including compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the dividend or resale of such Collateral), or in order to obtain any required
approval of the sale or of the purchaser by any Governmental Authority, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
 
(e)   Each Grantor also agrees to pay all fees, costs and expenses of the
Collateral Agent, including attorneys’ fees and costs, incurred in connection
with the enforcement of any of its rights and remedies hereunder.
 


 
21

--------------------------------------------------------------------------------

 


(f)   Each Grantor hereby waives presentment, protest or any notice or demand
not provided for herein (to the maximum extent not prohibited by any applicable
Requirement of Law) of any kind in connection with this Security Agreement or
any Collateral.
 
(g)   The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by the Collateral Agent or the
Administrative Agent in the order of priority set forth in Section 2.13 of the
Credit Agreement.
 
SECTION 8. Limitation on the Collateral Agent’s Duty in Respect of
Collateral.  The Collateral Agent shall be deemed to have acted reasonably in
the custody, preservation and disposition of any of the Collateral if it
complies with the obligations of a secured party under Section 9-207 of the UCC.
 
SECTION 9. Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against a Grantor for liquidation or reorganization, should such Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s Property, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to any applicable Requirement of Law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
SECTION 10. Miscellaneous.
 
10.1   Notices.  Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon such Grantor
or the Collateral Agent under this Security Agreement shall be given as provided
in Section 10.11 of the Credit Agreement.
 
10.2   Partial Invalidity.  Any provision of this Security Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Security Agreement or any part of such provision in any other
jurisdiction.
 
10.3   Headings.  The section headings and captions appearing in this Security
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Security Agreement.
 
10.4   No Waiver; Cumulative Remedies.
 
(a)   Neither the Administrative Agent nor the Collateral Agent shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies under this Security Agreement, any other Loan Document or any Secured
Hedging Document, nor shall any single or partial exercise of any right or
remedy hereunder or thereunder on any one
 


 
22

--------------------------------------------------------------------------------

 
or more occasions preclude the further exercise thereof or the exercise of any
other right or remedy under any Loan Document or Secured Hedging Document.
 
(b)   The rights and remedies provided hereunder or provided under the any other
Loan Document or any Secured Hedging Document are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law or by any Loan Document or Secured Hedging Document.
 
10.5   Termination of this Security Agreement.  Subject to Section 9, this
Security Agreement shall terminate upon the indefeasible payment in full in cash
of the Secured Obligations and the termination of the Revolving Commitments.
 
10.6   Successors and Assigns.  This Security Agreement and all obligations of
the Grantors hereunder shall be binding upon the successors and assigns of the
Grantors, and shall, together with the rights and remedies of the Secured
Parties, inure to the benefit of the Secured Parties and their respective
successors and permitted assigns.  The Grantors may not assign, delegate or
transfer their rights or obligations under this Security Agreement without the
prior consent of the Collateral Agent.  Any purported assignment or transfer in
contravention of the foregoing shall be null and void.  No sales of
participations, other than sales, assignments, transfers or other dispositions
of any agreement governing or Pledged Instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
affect the security interest created herein and granted to the Collateral Agent
on behalf of the Secured Parties hereunder.
 
10.7   Amendments, Etc.  Subject to Section 10.1 of the Credit Agreement, no
amendment, modification, supplement, extension, termination or waiver of any
provision of this Security Agreement applicable to any Grantors and no approval
or consent thereunder applicable to any Grantors may in any event be effective
unless signed by each Grantor and the Collateral Agent with the written approval
or upon the instructions of the required number of Lenders or the relevant
affected Secured Hedging Counterparty, as applicable, and then only in the
specific instance and for the specific purpose given and any such amendment,
modification, supplement, extension, termination, waiver, approval or consent
shall be binding upon the Collateral Agent, each holder of the Secured
Obligations and the Grantors.
 
10.8   Entire Agreement.  The Security Agreement constitutes the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
10.9   Governing Law.  This Security Agreement shall be governed by, construed
and enforced in accordance with, the internal law of the State of New York,
except that matters concerning the validity and perfection of a security
interest shall be governed by the UCC.
 
10.10   Counterparts.  This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
 


 
23

--------------------------------------------------------------------------------

 
10.11   Payments Free of Taxes, Etc.  All payments made by the Grantors under
this Security Agreement shall be made by the Grantors in accordance with
Section 2.18 of the Credit Agreement.
 
10.12   The Grantors’ Continuing Liability.  Notwithstanding any provision of
this Security Agreement, any other Loan Document, any Secured Hedging Document,
or any exercise by the Collateral Agent or the Administrative Agent of any of
its rights hereunder or thereunder (including any right to collect or enforce
any Collateral), (a) each Grantor shall remain liable to perform its obligations
and duties in connection with the Collateral and (b) the Collateral Agent, the
Administrative Agent and any Lender shall not assume or be considered to have
assumed any liability to perform such obligations and duties or to enforce any
of the Grantors’ rights in connection with the Collateral.
 
10.13   Additional Grantors.  If, pursuant to the terms and conditions of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary of the
Borrower that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Collateral Agent a Joinder Agreement in the
form of Annex 1 and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Grantor party hereto on the
Second Amendment and Restatement Effective Date and shall be deemed to have
assigned, conveyed, mortgaged, pledged, granted, hypothecated and transferred to
the Collateral Agent for itself and for the pro rata benefit of the Lenders the
security interest described in such Joinder Agreement and Section 2 hereof.
 
10.14   Additional Provisions.  The Borrower hereby acknowledges and agrees that
the jury trial waiver, consent to jurisdiction and other provisions in
Sections 10.14 and 10.15 of the Credit Agreement apply to this Security
Agreement as to the Borrower and are incorporated herein as though set forth in
full.  Each Subsidiary Grantor hereby acknowledges and agrees that the jury
trial waiver, consent to jurisdiction and other provisions in Sections 21 and 22
of the Guaranty Agreement apply to this Security Agreement as to each Subsidiary
Grantor and are incorporated herein as though set forth in full.
 
10.15   Amendment and Restatement.  As of the Second Amendment and
Restatement Effective Date, this Security Agreement shall amend, and restate as
amended, the Existing Security Agreement, but shall not constitute a novation
thereof or in any way impair or otherwise affect the rights or obligations of
the parties thereunder (including with respect to representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby.  The Existing Security Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Security Agreement not amended and restated in connection with the
entry of the parties into this Security Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Security Agreement contained
herein were set forth in an amendment to the Existing Security Agreement in a
customary form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of the
Original Credit Agreement, the Existing Credit Agreement, the Second Amended and
Restated Credit Agreement, this Security Agreement or the Existing
 


 
24

--------------------------------------------------------------------------------

 
Security Agreement or such document, instrument or agreement or as otherwise
agreed by the required parties hereto or thereto.
 
10.16   Affirmation.  Each Grantor hereby reaffirms, as of the Second Amendment
and Restatement Effective Date, (i) the covenants and agreements made by such
Grantor contained in each Loan Document to which it is a party and (ii) its
continuing pledges and other grants of Liens in the Collateral (after giving
effect to this amendment and restatement) in respect of the Obligations pursuant
to any Security Document, in each case, as such covenants, agreements and other
provisions may be modified, supplemented or amended on the Second Amendment and
Restatement Effective Date.  Each Grantor further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified and confirmed in all respects, except
that upon the occurrence of the Second Amendment and Restatement Effective Date,
all references in such Loan Documents to the “Credit Agreement”, the “Security
Agreement”, the “Loan Documents”, “thereunder”, “thereof”, or words of similar
import shall mean the Credit Agreement, the Security Agreement, and the other
Loan Documents as amended or otherwise modified on (and after giving effect to
the occurrence of) the Second Amendment and Restatement Effective Date.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
25

--------------------------------------------------------------------------------

 
EXECUTION VERSION


IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be executed as of the day and year first above written.
 

 
GRANTORS:
         
CINEDIGM CORP.
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
President of Digital Cinema, General Counsel and Secretary
         
ADM CINEMA CORPORATION
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Secretary, General Counsel
         
VISTACHIARA PRODUCTIONS, INC.
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Secretary
         
VISTACHIARA ENTERTAINMENT, INC.
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Secretary
         
CINEDIGM ENTERTAINMENT CORP.
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Senior Vice President & Secretary

 
 
 
 
26

--------------------------------------------------------------------------------

 
 

 
CINEDIGM ENTERTAINMENT HOLDINGS, LLC
         
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Secretary
             
CINEDIGM HOME ENTERTAINMENT, LLC
             
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
Secretary

 
 
 
27

--------------------------------------------------------------------------------

 

 
COLLATERAL AGENT:
         
ONEWEST BANK FSB,
 
as Collateral Agent
             
By:
/s/ Alphonse Lordo
 
Name:
Alphonse Lordo
 
Title:
First Vice President

 
 
 


 
28

--------------------------------------------------------------------------------

 


SCHEDULE I
 
COLLATERAL REQUIRING POSSESSION FOR PERFECTION
 


No Collateral Applicable.
 


 


SCHEDULE I
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II
 
LETTER-OF-CREDIT RIGHTS AND COMMERCIAL TORT CLAIMS
 


 
LETTER-OF-CREDIT RIGHTS
 
No Collateral Applicable.
 
 
COMMERCIAL TORT CLAIMS
 
No Collateral Applicable.
 


 


SCHEDULE II
 
 

--------------------------------------------------------------------------------

 


SCHEDULE III
 
DEPOSIT ACCOUNTS
 
Holder
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
Cinedigm Corp.
Deposit Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
Cinedigm Entertain-ment Corp
 
1312011660
Olga Fomina
626-535-4878
Cinedigm Corp.
Deposit Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
Cinedigm Theatrical
 
1312011660
Olga Fomina
626-535-4878
Cinedigm Corp.
Deposit Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
Cinedigm Home Enternain-ment
 
1312011660
Olga Fomina
626-535-4878
Cinedigm Entertain-ment Corp.
Operat-ing Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
 
 
1312011660
Olga Fomina
626-535-4878
Cinedigm Corp.
Operat-ing Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
 
 
1312011660
Olga Fomina
626-535-4878

 
 
 
 
 


SCHEDULE III
 
 

--------------------------------------------------------------------------------

 






Cinedigm Corp.
Concentration Acct
OneWest Bank, N.A.
888 E. Walnut St. Pasadena, CA 91101
 
 
1312011660
Olga Fomina
626-535-4878
Holder
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
Cinedigm Corp.
Concentration
Societe Generale, New York Branch
245 Park Avenue, New York, NY 10167 USA
Cinedigm Corp.
 
026004226
Elaine Khalil
212-278-6852

I.
 
Cinedigm Corp.
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
1
JPMorgan Chase CIDM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Cinedigm Digital Cinema Corp.
 
021000021
Debra Williams
646 582-7253
2
JPMorgan Chase Indie Direct
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Vistachiara Productions Inc. dba The Bigger Picture
 
021000021
Debra Williams
646 582-7253
3
JPMorgan Chase  ADM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
ADM Cinema Corp
 
021000021
Debra Williams
646 582-7253
Cinedigm Entertainment Corp.
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
4
Citibusiness Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
21000089
Patricia Keyser
212-559-5645



 
 

--------------------------------------------------------------------------------

 






5
Citibank CD
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
21000089
Patricia Keyser
212-559-5645
6
Citibank Payroll - Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
21000089
Patricia Keyser
212-559-5645
7
Citibank Payroll - Savings
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
21000089
Patricia Keyser
212-559-5645
8
Merrill Lynch WCMA
Merrill Lynch
601 Lexington Avenue 47th Floor, New York, NY 10022
New Video Group, Inc.
 
ABA for wires:  026009593 / Routing for ACH 084301767
Pizzutello Group
800-333-9701



 


 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE IV
 


SECURITIES ACCOUNTS
 


 
Cinedigm
Entertainment
Corp
Account
Name
Bank Name
Address
Company Name
Acct
Number
 
Merrill Lynch WCMA
Merrill Lynch
601 Lexington Avenue
47th Floor, New York, NY
10022
New Video Group, Inc.
 

 
 
 
 

 


 SCHEDULE IV
 
 

--------------------------------------------------------------------------------

 


SCHEDULE V
 
LEGAL NAME; JURISDICTION OF FORMATION; BOOKS AND RECORDS; LOCATION OF COLLATERAL
 
Legal Name
Jurisdiction of Formation
Books and Records
Location of Collateral
ADM Cinema Corporation d/b/a the Pavilion Theatre
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Vistachiara Productions Inc., d/b/a The Bigger Picture
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Vistachiara Entertainment, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Entertainment Corp.
New York Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Entertainment Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Access Digital Media, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Christie/AIX, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Access Digital Cinema Phase 2, Corp.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Access Digital Cinema Phase 2 B/AIX Corp.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Funding I, LLC
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 

 
 
 

 
SCHEDULE V
 
 

--------------------------------------------------------------------------------

 


Legal Name
Jurisdiction of Formation
Books and Records
Location of Collateral

CDF2 Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Funding 2, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Cinema Australia Pty Ltd
Australian Proprietary Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm DC Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Home Entertainment, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 







Additional Locations of Inventory for each Grantor:
 
 
 
 


SCHEDULE V
 
 

--------------------------------------------------------------------------------

 






Company name
Inventory
Location of Inventory
Cinedigm Corp.
None
n/a
Cinedigm Entertainment Corp.
DVDs
Sony DADC, 1700 N. Fruitridge Ave, Terre Haute, IN 47804
 
Technicolor Livonia, MI  28301 Schoolcraft-South Dock Livonia, MI 48150
 
Technicolor Romulus, MI   Attn: Corrugate Receiving Romulus Business
Center   (RBC-1) Suite 100
36501 Van Born Road, Romulus, MI 48174
 
Technicolor Memphis-Holmes Rd  4155 Holmes Rd, Suite 1, Memphis, TN 38118
 
Technicolor Memphis-Speed  5140 Memphis Oaks Dr., Memphis, TN 38118
 
Technicolor Memphis-Lamar, 5215 Lamar Avenue, Memphis, TN 38118
 
Technicolor Memphis-Southridge Universal Returns Center 4975 Southridge Dr,
Memphis, TN 38141
 
Technicolor Memphis-Southridge 4185 Steel Rd, Memphis, TN 38127
Vistachiara Productions, Inc.
None
n/a
Vistachiara Entertainment, Inc.
None
n/a
ADM Cinema Corporation
None
n/a
Cinedigm Entertainment Holdings, LLC
DVDs
Sony DADC, 1700 N. Fruitridge Ave,
Terre Haute, IN 47804
 
Technicolor Livonia, MI        28301
Schoolcraft-South Dock Livonia, MI

 
 
 
 

--------------------------------------------------------------------------------

 
 
Company name
Inventory
Location of Inventory

   
48150
 
Technicolor Romulus, MI 
Attn: Corrugate Receiving Romulus Business Center   (RBC-1) Suite 100 
36501 Van Born Road, Romulus, MI 48174
 
Technicolor Memphis-Holmes Rd  4155 Holmes Rd, Suite 1, Memphis, TN 38118
 
Technicolor Memphis-Speed  5140 Memphis Oaks Dr., Memphis, TN 38118
 
Technicolor Memphis-Lamar, 5215 Lamar Avenue, Memphis, TN 38118
 
Technicolor Memphis-Southridge Universal Returns Center 4975 Southridge Dr,
Memphis, TN 38141
 
Technicolor Memphis-Southridge 4185 Steel Rd, Memphis, TN 38127
 
 
Cinedigm Home Entertainment, LLC
DVDs
3710 Jonlen Drive, Cincinnati, Ohio 45227
 
Cinram Ditan -437 Sanford Road, La Vergne, TN 37086
 
Sony DADC, 430 Gibraltor Drive, Bollingbrook, IL 60440



 
 
 


SCHEDULE V
 
 

--------------------------------------------------------------------------------

 


SCHEDULE VI
 
All right, title and interest of the Grantors, whether now owned or hereafter
acquired, in and to the following property:
 
(a) All trademarks, trade styles, service marks, trade names (including those
trade names described in Part 1 of Annex A to this Schedule VI, which Part 1 of
Annex A is incorporated herein by this reference), registered domain names
(including those domain names described in Part 2 of Annex A to this Schedule
VI, which Part 2 of Annex A is incorporated herein by this reference), and all
prints and labels on which said trademarks, trade styles, service marks, trade
names, and domain names have appeared or appear, and all designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
right, title and interest therein and thereto, all registrations and recordings
thereof, including, (i) all applications, registrations and recordings in the
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof, or any foreign country or any political subdivision
thereof, all whether now owned or hereafter acquired by any Grantor (including
those described in Part 3 of Annex A to this Schedule VI, which Part 3 of
Annex A is incorporated herein by this reference) and (ii) all reissues,
extensions or renewals thereof and all licenses thereof (collectively, the
“Trademarks”);
 
(b) All patentable inventions, patent rights, letters patent of the United
States or any foreign country, all right, title and interest therein and
thereto, and all registrations and recordings thereof, including (i) all Patent
Registrations and recordings in the Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any foreign
country or political subdivision thereof, all whether now owned or hereafter
acquired by any Grantor (including those described in Annex B to this Schedule
VI, which Annex B is incorporated herein by this reference) and (ii) all
licenses thereof (collectively, the “Patents”);
 
(c) All copyrights including (i) all original works of authorship fixed in any
tangible medium of expression, all right, title and interest therein and
thereto, and all registrations and recordings thereof, including all
applications, registrations and recordings in the Copyright Office or in any
similar office or agency of the United States, any state thereof, or any foreign
country or any political subdivision thereof (including those described in Part
1 of Annex C to this Schedule VI, which Part 1 of Annex C is incorporated herein
by this reference), (ii) all software products (including the software products
described in Part 2 of Annex C to this Schedule VI, which Part 2 of Annex C is
incorporated herein by this reference) and (iii) all extensions or renewals
thereof and all licenses thereof (collectively, the “Copyrights”);
 
(d) All goodwill of the Grantors’ business symbolized by the Trademarks and all
customer lists and other records of the Grantors relating to the distribution of
products or provision of services bearing or covered by the Trademarks;
 
(e) All proprietary information, including customer lists, databases, data
collections, software code (in any form, including source code and executable
object code), formulas, compilations, programs, methods, or processes, that
derives independent economic value, actual
 
 
 


SCHEDULE VI


 
 

--------------------------------------------------------------------------------

 


 
 
or potential, from not being generally known to, and not being readily
ascertainable by proper means by other Persons who can obtain economic value
from its disclosure or use, all whether now owned or hereafter acquired by any
Grantor (collectively, the “Trade Secrets”);
 
(f) All licenses of Patents, Trademarks, Copyrights and Trade Secrets granted by
any Grantor to any Person (including those licenses described on Annex D to this
Schedule VI, which Annex D is incorporated herein by this reference) or all
exclusive licenses of Patents, Trademarks, Copyrights, and Trade Secrets granted
by any Person to any Grantor (including those licenses described on Annex E to
this Schedule VI, which Annex E is incorporated herein by this reference) except
(i) if the creation, attachment or perfection of a security interest in any of
the foregoing licenses contractually gives rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination, or remedy under
such license and (ii) Section 9-408(a) of the UCC or any other applicable law is
not effective to render such contractual provision giving rise to such default,
breach, right of recoupment, claim, defense, termination, right of termination,
or remedy ineffective, then the creation, attachment or perfection in such
license shall not be effective to the extent necessary to avoid such default,
breach, right of recoupment, claim, defense, termination, right of termination,
or remedy;
 
(g) All claims by any Grantor against any Person for past, present or future
infringement of the Patents, Trademarks, Copyrights or Trade Secrets;
 
(h) Except to the extent already identified above, all algorithms, customer
lists, databases, data collections, diagrams, formulae, graphs, inventions
(whether or not patentable), know-how, methods, manufacturing and production or
business processes, proprietary information, specifications, trade secrets,
discoveries, concepts, ideas, research and development, compositions, designs,
drawings, specifications software, software code (in any form, including source
code and executable or object code), URLs, Web Sites, and business and marketing
plans and proposals, works of authorship and other forms of technology (whether
or not embodied in any tangible form and including all tangible embodiments of
the foregoing, such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries), all whether now owned or hereafter acquired by
any Grantor. The term “Web Site”, as used above, includes the look and feel,
including, but not limited to, overall design, appearance, graphics, artwork,
color scheme, layout, navigation, functionality, features and organization for
the presentation of and interaction with information or media with or without
the use of html or xml software; and
 
(i) All proceeds of the foregoing (including whatever is receivable or received
when any Collateral or proceeds is sold, collected, exchanged, licensed or
otherwise disposed of, whether such disposition is voluntary or involuntary,
which shall also include rights to payment and return premiums and insurance
proceeds under insurance with respect to any Collateral, and all rights to
payment with respect to any cause of action affecting or relating to the
Collateral).
 


SCHEDULE VI


 
 

--------------------------------------------------------------------------------

 


PART 1 OF ANNEX A
TO SCHEDULE VI
TO SECURITY AGREEMENT


TRADE NAMES
 
None.
 
 
 
 
 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


PART 2 OF ANNEX A
TO SCHEDULE VI
TO SECURITY AGREEMENT


REGISTERED DOMAIN NAMES
 
Domain names will be provided within five (5) business days of the Closing Date.
 
 
 
 
 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


PART 3 OF ANNEX A
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
TRADEMARKS AND TRADEMARK APPLICATIONS
 


 
MARK
REGISTRATION NO.
DATE
REGISTERED
GOODS AND SERVICES WHERE APPEARING
Vistachiara Productions, Inc.
     
THE BIGGER PICTURE
3,162,444
10/24/2006
Classes: 41 Int.
Goods: 41 Int.
 
Production and distribution of motion pictures.
Cinedigm Corp.
     
CINEDIGM
1371051
2/21/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE COMMAND CENTER ENTERPRISE
1371047
2/21/2011
Classes: 09 Int.
Goods: 09 Int.
Computer software in the field

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 







     
of entertainment for the purpose of managing data content and movie files and to
assist in the transmission and display of digital content.
CINEDIGM
9230061
7/7/2010
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE COMMAND CENTER
9228594
7/7/2010
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE COMMAND CENTER ENTERPRISE
9228784
7/7/2010
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
CINEDIGM
5,385,827
1/21/2011
Classes: 39 Int., 41 Int., 42 Int.

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 







     
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE COMMAND CENTER
5,390,795
2/10/2011
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE COMMAND CENTER ENTERPRISE
5,390,796
2/10/211
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






CINEDIGM
827026
1/8/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE COMMAND CENTER
827024
1/8/2011
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE COMMAND CENTER
827025
1/8/2011
Classes: 09 Int.
Goods: 09 Int.
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
CINEDIGM
2013-G-2646607
7/30/2013
Classes: 39 Int., 41 Int., 42 Int.
 
Goods: 39 Int.
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
 

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 







     
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
C Design
85/923,230
5/3/2013
Classes 09 Int.
Goods: 09 Int.
 
Pre-recorded CD's and DVD's featuring drama, comedy, action and adventure movies
and music; Pre-recorded cinematographic film, video cassettes and video discs
featuring entertainment in the nature of motion picture productions; Computer
software in the field of entertainment for the purpose of managing data content
and movie files and to assist in the transmission and display of digital
content.
C Design
85/923,259
5/3/2013
Classes: 35 Int.
Goods: 35 Int.
 
Distributorships in the field of pre-recorded video cassettes and audio
recordings and DVDs; licensing of pre-recorded video cassettes and audio
recordings and DVDs; On-line ordering services featuring pre-recorded video
cassettes and audio recordings and DVDs.

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






C Design
85/923,267
5/3/2013
Classes: 38 Int.
Goods: 38 Int.
 
Audio, video and multimedia broadcasting via the Internet and other
communications networks; webcasting services; transmission of messages, data and
content via the Internet and other communications networks; providing online
forums and chat rooms for the transmission of messages, comments and multimedia
content among users in the field of general interest via the Internet and other
communications networks; transmission of electronic media, multimedia content,
videos, movies, pictures, images, text, photos, user-generated content, audio
content, and information via the Internet and other communications networks;
Streaming of audiovisual and multimedia content via the internet; transmission
and delivery of audiovisual and multimedia content via the internet;
video-on-demand transmission services.
C Design
85/923,280
5/3/2013
Classes: 39 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






C Design
85/923,286
5/3/2013
Classes: 41 Int.
Goods: 41 Int.
 
Entertainment services in the nature of providing information on current and
future movie offerings via a global computer network Motion picture film
production; Movie studios; Production of video discs for others;Television
production; Distribution of motion pictures, sporting events, television
programming, television short segments featuring news and information about
sports, cartoons, concerts, and plays, by digital means including satellite,
telephone lines, cable, fiber optics, and Internet; Leasing of digital cinema
projection systems; Entertainment and educational services, namely, providing
movies, television shows, and information, reviews, and recommendations
regarding movies and television shows; providing a website featuring television
shows, movies, and multimedia content and information, reviews, and
recommendations regarding television shows, movies, and multimedia content.

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






C Design
85/923,296
5/3/2013
Classes: 42 Int.
Goods: 42 Int.
 
Providing managed technical services, namely, monitoring the telecommunications,
digital projection, and computer systems of others for technical purposes and
providing back-up computer programs and facilities; Providing a website
featuring non-downloadable software that enables a community of users to post,
search, watch, share, critique, rate, and comment on, videos and other
multimedia content via the Internet and other communications networks; design
and development of computer software.
CINEDIGM
3,934,870
3/22/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts, and plays, by digital means
including satellite, telephone lines, cable, fiber optics, and Internet; Leasing
of digital cinema projection systems.
 
42 Int.
providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






CINEDIGM and Design
3,934,877
3/22/2011
Classes: 38 Int., 39 Int., 41 Int., 42 Int.
Goods: 38 Int.
 
Leasing of digital cinema projection systems.
 
39 Int.
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts, and plays, by digital means
including satellite, telephone lines, cable, fiber optics, and Internet.
 
42 Int.
providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
 
CINEDIGM CERTIFIED DIGITAL CINEMAS
77/951,595
3/5/2010
Classes: 09 Int., 41 Int.
Goods: 09 Int.
 
Motion picture theater equipment, namely, digital projection systems and
satellite transmission projection systems comprised of digital video projector,
operating software, computer server, storage device in the nature of electronic
memories, satellite dish, television decoder, digital signal processor. 41 Int.
Movie theater services.
CINELIVE
3,830,073
8/10/2010
Classes: 41 Int.
Goods: 41 Int.
Entertainment in the nature of presentation of live performances by a musical

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 







     
group, live sporting events, live show performances.
CINEXCHANGE
85/397,673
8/15/2011
Classes: 09 Int.
Goods: 09 Int.
 
Downloadable computer software or computer software in the field of
entertainment for the purpose of managing data content and movie files and to
assist in the transmission and display of movies.
CINEXPRESS
85/112,105
8/20/2010
Classes: 38 Int., 41 Int.
Goods: 38 Int.
 
Broadcasting of live and simulcast sporting events by satellite, telephone
lines, cable, fiber optics, and Internet.
 
41 Int.
Entertainment services, namely distribution of motion pictures, live and
recorded sporting events through broadcast media, television programming,
television short segments featuring news and information about sports, cartoons,
concerts, and plays by satellite, telephone lines, cable, fiber optics and
Internet.
INDIEDIRECT
85/401,202
10/9/2012
Classes: 35 Int.
Goods: 35 Int.
 
Providing management services in the field of film distribution.
TCC
85/393,086
3/27/2012
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of movies.



 
Cinedigm Entertainment Corp.
TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
US Federal
Q4
uf 1
DOCURAMA
 
 
 
New Video Group Inc.
(New York Corp.)
 
 
Registered
June 10, 2008
(Int'l Class: 41) Rental of videos and dvd's; motion picture film
 

 
 
 
 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
 
SN:77-188472
RN:3,444,021
902 Broadway
9th Floor
New York, New York 10010
Int'l Class: 41
First Use:
January 21, 1981
Filed:
May 23, 2007
Published:
March 25, 2008
production for theatrical distribution and publishing of videos and dvd's
US Federal
Q4
uf 2
DOCURAMA
 
SN:76-297101
RN:2,723,312
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35
First Use:
March 1, 1999
Filed:
August 7, 2001
Published:
March 18, 2003
Registered:
June 10, 2003
 
(Int'l Class: 35) Online retail stores and wholesale stores featuring videos and
dvd's
 
US Federal
Q4
uf 3
EVERYTHING ELSE IS PURE FICTION
 
[flatironfilmcoimage.jpg]
 
SN:76-405134
RN:2,761,077
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35
First Use:
June 1, 1999
Filed:
May 10, 2002
Published:
June 17, 2003
Registered:
September 9, 2003
 
(Int'l Class: 35) Computerized on-line ordering services featuring dvd's;
wholesale ordering services featuring dvd's
 
US Federal
Q4
uf 4
FLATIRON FILM COMPANY
[Missing Graphic Reference]
 
SN:77-862410
RN:3,932,071
Disclaimer: "FILM COMPANY"
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered
March 15, 2011
 
Int'l Class: 41
First Use:
June 30, 2010
Filed:
November 2, 2009
Published:
September 28, 2010
Allowed:
November 23, 2010
 
(Int'l Class: 41) Motion picture film production; production of television
programs
 
US Federal
Q4
uf 5
NEW VIDEO
 
SN:76-297100
RN:2,733,929
Disclaimer: "VIDEO"
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35, 41
First Use:
January 21, 1981
(Int'l Class: 35) Online retail stores and wholesale stores featuring videos and
dvds
(Int'l Class: 41) Rental



SCHEDULE VI


 
 

--------------------------------------------------------------------------------

 






TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
   
10010
 
Filed:
August 7, 2001
Published:
April 15, 2003
Registered:
July 8, 2003
 
of videos and dvds; motion picture film production for theatrical distribution;
production and distribution of television programs via broadcast and cable
networks; and publishing of videos and dvds
 



Cinedigm Home Entertainment, LLC (US)
Mark
Class
Serial #
Registration #
Registration Date
Next Deadline
GREATEST HEROES AND LEGENDS OF THE BIBLE (Word Mark)
9
75/606,097
2,336,886
3/28/00
03/28/20
GOODTIMES (Design Mark)
9
74/496,167
1,871,175
1/3/95
1/3/15
GOODTIMES (Word Mark)
9
74/557,169
1,905,525
7/18/95
7/18/15

Cinedigm Home Entertainment, LLC (Foreign)
Mark
Country
Class
Serial #
Registration #
Registration Date
Next Deadline
GOODTIMES (Word Mark)
Argentina
9
2543478
2062717
1/13/06
1/13/16
GOODTIMES (Design Mark)
Canada
9
0579049
TMA337571
2/26/88
2/26/18
GOODTIMES (Word Mark)
Singapore
9
T94/10387C
1,905,525
11/30/94
11/29/13
GOODTIMES (Word Mark)
Taiwan
9
 
698543
12/1/95
11/29/13
GOODTIMES (Word Mark)
Thailand
9
271931
28651
 
9/9/14

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


ANNEX B
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
PATENTS AND PATENT APPLICATIONS
 
TITLE
MATTER TYPE
COUNTRY
STATUS
APPLICATION #
FILING DATE
PATENT #
ISSUE DATE
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility – ORG
United States of America
Issued
11/696,093
3-Apr-07
8271648
18-Sep-12
THEATRE COMMAND CENTER
Prov – ORG
United States of America
Closed*
       
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility – ORG
PCT
Completed**
PCT/US08/59284
3-Apr-08
   
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility - NSPCT
European Patent Office
Pending***
08 745 026.8
3-Apr-08
   

 
 

 
 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


PART 1 OF ANNEX C
TO SCHEDULE VI
 
TO SECURITY AGREEMENT
 
COPYRIGHTS
 


 
Cinedigm Home Entertainment, LLC


Title
Registration #
Registration Date
50 Years of Oscar
(unregistered)
 
A Christmas Carol
PA 735-206
12/23/1994
A Christmas Carol
VA 71-579
1/11/1995
Adventures of Pocahontas the Indian Princess Adventure Play Set, The
SR 199-454
12/5/1994
Aladdin
PA 709-362
6/28/1994
Aladdin
VA 638-131
3/14/1994
Aladdin (Certificate of Recordation - Copyright Assignment)
Vol 2971 Page 152
3/14/1994
Alice in Wonderland
PA 742-801
2/8/1995
Alice in Wonderland
VA 601-849
2/3/1995
All About Airplanes with Backpack Jack
(unregistered)
 
All About Big Red Fire Engines
(unregistered)
 
All About Creek Crawlies with Backpack Jack
(unregistered)
 
All About Dinosaurs with Backpack Jack
(unregistered)
 
All About Garbage & Recycling with Backpack Jack
(unregistered)
 
All About Old McDonald’s Farm
(unregistered)
 
Beauty and the Beast
PA 709-358
6/30/1994

 
 
 

 
 SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






Title
Registration #
Registration Date
Beauty and the Beast
VA 617-799
1/5/1994
Beauty and the Beast (Certificate of Recordation - Copyright Assignment)
Vol 2961 Page 305
1/5/1994
Ben Hur
PA 1-192-336
6/6/2003
Black Beauty
PA 857-491
11/15/1995
Black Beauty
VA 692-606
1/20/1995
Camelot, The Legend
PA 1-003-746
9/22/2000
Chop Kick Panda
(unregistered)
 
Cinderella
PA 738-773
12/23/1994
Cinderella
VA 711-573
1/11/1995
Country Couple Dances
(unregistered)
 
Curly: The Littlest Puppy
PA 851-526
6/5/1997
Fabulous Pro Football Legends
(unregistered)
 
GH&LOTB:  Apostles, The
PA 1-003-536
9/21/2000
GH&LOTB:  Daniel and the Lion's Den
PA 1-006-461
9/15/2000
GH&LOTB:  David & Goliath
PA 1-006-484
6/15/2000
GH&LOTB:  Garden of Eden, The
PA 1-013-138
9/20/2000
GH&LOTB:  Jonah and the Whale
PA 1-013-139
9/21/2000
GH&LOTB:  Joseph & the Coat of Many Colors
PA 1-003-535
9/21/2000
GH&LOTB:  Joshua and the Battle of Jericho
PA 1-002-538
9/21/2000
GH&LOTB:  Last Supper, Crucifixion & Resurrection, The
PA 1-038-633
9/20/2000
GH&LOTB:  Samson and Delilah
PA 1-006-483
9/19/2000



SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






Title
Registration #
Registration Date
GH&LOTB:  Sodom & Gomorrah
PA 1-006-517
9/15/2000
GH&LOTB:  The Miracles of Jesus
PA 1-003-537
9/20/2000
GH&LOTB:  The Nativity
PA 1-006-478
9/15/2000
GH&LOTB:  The Story of Moses
PA 1-006-480
9/15/2000
Grizzly and the Treasure, The
(unregistered)
 
Happy, The Littlest Bunny
PA 1-002-715
9/20/2000
Heidi
PA 857-493
11/15/1997
Heidi
VA 692-605
1/20/1995
Hercules
PA 815-481
5/30/1997
Hercules
VA 800-984
5/30/1997
Hockey, All Brawls
(unregistered)
 
Hunchback of Notre Dame, The
PA 847-553
6/5/1997
Hunchback of Notre Dame, The
VA 861-229
6/5/1997
Jungle Book, The
PA 742-802
2/8/1995
Jungle Book, The
VA 698-260
2/3/1995
Legend of Camelot
(unregistered)
 
Leo the Lion, King of the Jungle
PA 735-205
12/1/1994
Leo the Lion, King of the Jungle
PA 703-460
2/8/1995
Leo the Lion, King of the Jungle
VA 711-574
1/11/1995
Life with Jesus
(unregistered)
 
Line Dancing’s Latest
(unregistered)
 
Little Mermaid
PA 726-032
7/1/1994

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






Title
Registration #
Registration Date
Little Mermaid, The
VA 617-800
12/28/1993
Little Mermaid, The (Certificate of Recordation - Copyright Assignment)
Vol 2951 Page 349
12/28/1993
Little Red Riding Hood
PA 857-494
11/15/1995
Little Red Riding Hood
VA 579-199
2/28/1995
Littlest Bunny, The
VA 687-141
2/22/1995
Magic Gift of the Snowman
PA 843-783
6/9/1997
Nutcracker, The
PA 735-472
12/23/1994
Nutcracker, The
VA 711-580
1/11/1995
Pinnochio
PS 709-357
6/30/1994
Pocahontas
PA 735-418
12/23/1994
Pocahontas
VA 711-576
1/11/1995
Puss in Boots: A Furry Tail
(unregistered)
 
Sinbad
PA 709-359
6/30/1994
Sinbad
VA 641-776
3/15/1994
Sinbad (Certificate of Recordation - Copyright Assignment)
Vol 2972 Page 408
3/15/1994
Sleeping Beauty
PA 857-500
11/15/1995
Sleeping Beauty
PA 850-657
6/2/1997
Sleeping Beauty
VA 311-307
3/30/1995
Snow White
PA 735-207
12/23/1994
Snow White
VA 7811-575
1/11/1995
Tappy Toes
(unregistered)
 

 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 






Title
Registration #
Registration Date
Ten Commandments, The
(unregistered)
 
Three Musketeers, The
VA 622-248
12/28/1993
Three Musketeers, The
PA 709-361
6/29/1994
Three Musketeers, The (Certificate of Recordation - Copyright Assignment)
Vol 2951 Page 348
2/15/1994
Thumbelina
PA 709-360
6/29/1994
Thumbelina
VA 612-569
1/5/1994
Thumbelina (Certificate of Recordation - Copyright Assignment)
Vol 2961 Page 306
1/5/1994
Wheels on the Bus Sing Along, The
(unregistered)
 
White Fang
(unregistered)
 

 
 
 

 
SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


PART 2 OF ANNEX C
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
SOFTWARE PRODUCTS
 
Theatrical Distribution System
Theatrical Distribution System Global
Theatre Command Center
Enterprise Web
Enterprise VPF Module
Exhibitor Management System
Royalty Transaction Solution
CineSuite (multiple products including CineCaster and CineLive)
 


 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


ANNEX D
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
LICENSES GRANTED BY GRANTORS TO THIRD PERSONS
 


 
None.
 
 
 
 


 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


ANNEX E
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
LICENSES GRANTED BY THIRD PERSONS TO THE GRANTORS
 


 
No licenses granted by Third Persons to the Grantors except for customary
licenses for office computer software from time to time.
 
 
 
 
 


SCHEDULE VI
 
 

--------------------------------------------------------------------------------

 


SCHEDULE VII
TO SECURITY AGREEMENT
 
GRANT OF SECURITY INTEREST
 
[TRADEMARKS][COPYRIGHTS]1
 
THIS GRANT OF SECURITY INTEREST, dated as of _______________, is executed by
_________________________, a ___________________ (the “Grantor”), in favor of
SOCIÉTÉ GÉNÉRALE, as Collateral Agent (in such capacity, the “Collateral
Agent”).
 
A.           Pursuant to that certain Credit Agreement, dated as of October 17,
2013 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Persons acting as lenders
thereunder from time to time (“Lenders”), Société Générale, as administrative
agent (in such capacity, the “Administrative Agent”) and the Collateral Agent,
the Lenders have agreed to extend certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
[B.           The Grantor has adopted, used and is using the trademarks, more
particularly described on Schedules 1-A and 1-B annexed hereto and made a part
hereof, which trademarks are registered or subject to an application for
registration in the United States Patent and Trademark Office and certain
foreign countries (collectively, the “Trademarks”).]
 
[B.           The Grantor owns the copyrights registered in the United States
Copyright Office and certain foreign countries, more particularly described on
Schedule 1-A annexed hereto and made a part hereof (collectively, the
“Copyrights”).]
 
[C.           Pursuant to the Security Agreement, dated as of October 20, 2013
(as amended, supplemented, restated or otherwise modified from time to time, the
“Security Agreement”), among the Grantor, other entities party thereto from time
to time and the Collateral Agent, the Grantor has granted to the Collateral
Agent (for the ratable benefit of the Secured Parties) a security interest in
all right, title and interest of the Grantor in and to the Trademarks, together
with the goodwill of the business symbolized by the Trademarks and the customer
lists and records related to the Trademarks and the applications and
registrations thereof, and all proceeds thereof, including any and all causes of
action which may exist by reason of past, present or future infringement thereof
(the “Collateral”), to secure the payment, performance and observance of the
Secured Obligations, as defined in the Security Agreement.]
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further grant to the Collateral Agent a
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.
 
The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Collateral granted hereby are
 



--------------------------------------------------------------------------------

 
1 A separate form is to be used for each form of Collateral.
 
 


SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 




 
more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
 
The Collateral Agent’s address is:
 
Société Générale,
    as Collateral Agent
1221 Avenue of the Americas
New York, New York 10020
Attention:  [-]
Tel. No. [-]
Fax No. [-]


 


SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.
 
 
[NAME OF GRANTOR]
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
 

 
 SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 


[SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
TRADEMARKS]
 
 
 

 
SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 


[SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
COPYRIGHTS]
 
 
 
 
 
Description
 
Registration Date
 
Registration No.

 

 
 
 
 
 


SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 


[SCHEDULE 1-B TO GRANT OF SECURITY INTEREST
 
TRADEMARK APPLICATIONS]
 
 
Mark
 
Application Date
 
Application No.


 
 
 
 
 
 
 
 



SCHEDULE VII
 
 

--------------------------------------------------------------------------------

 


SCHEDULE VIII
TO SECURITY AGREEMENT
 
GRANT OF SECURITY INTEREST
 
(PATENTS)
 
THIS GRANT OF SECURITY INTEREST, dated as of _______________, is executed by
_________________________, a ___________________ (the “Grantor”), in favor of
SOCIÉTÉ GÉNÉRALE, as Collateral Agent (in such capacity, the “Collateral
Agent”).
 
A.           Pursuant to that certain Credit Agreement, dated as of October 17,
2013 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Persons acting as lenders
thereunder from time to time (“Lenders”), Société Générale, as administrative
agent (in such capacity, the “Administrative Agent”) and the Collateral Agent,
the Lenders have agreed to extend certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
B.           The Grantor owns the letters patent, and applications for letters
patent, of the United States and certain foreign countries, more particularly
described on Schedules 1-A and 1-B annexed hereto and made a part hereof
(collectively, the “Patents”).
 
C.           Pursuant to the Security Agreement, dated as of October 20, 2013
(as amended, supplemented, restated or otherwise modified from time to time, the
“Security Agreement”), among the Grantor, other entities party thereto from time
to time and the Collateral Agent, the Grantor has assigned and granted to the
Collateral Agent (for the ratable benefit of the Secured Parties) a security
interest in all right, title and interest of the Grantor in and to the Patents,
together with any reissue, continuation, continuation-in-part or extension
thereof, and all proceeds thereof, including any and all causes of action which
may exist by reason of past, present or future infringement thereof (the
“Collateral”), to secure the prompt payment, performance and observance of the
Secured Obligations, as defined in the Security Agreement;
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further assign, transfer and convey unto
the Collateral Agent and grant to the Collateral Agent a security interest in
the Collateral to secure the prompt payment, performance and observance of the
Secured Obligations.
 


 SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the assignment of and security
interest in the Collateral made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
The Collateral Agent’s address is:
 
Société Générale,
    as Collateral Agent
1221 Avenue of the Americas
New York, New York 10020
Attention:  [-]
Tel. No. [-]
Fax No. [-]


 






 


SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
 
 


SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
PATENTS
 
 
 
 
 


SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1-B TO GRANT OF SECURITY INTEREST
 
PATENT APPLICATIONS
 
 
 
 
Title
 
Jurisdiction
 
Application Date
 
Application No.

 


 
 


SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


ANNEX 1
 
JOINDER AGREEMENT
 
This JOINDER AGREEMENT, (the “Joinder Agreement”) dated as of _______, ____, is
delivered pursuant to Section 10.13 of the Security Agreement, dated as of
October 20, 2013, among each of the Grantors from time to time party thereto and
Société Générale as Collateral Agent (as amended, supplemented, restated or
otherwise modified from time to time, the “Security Agreement”).  Capitalized
terms used herein but not defined herein are used herein with the meaning given
them in the Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 10.13 of the Security Agreement, hereby becomes a party to the
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as security for the full, prompt, complete and final payment when
due (whether at stated maturity, by acceleration or otherwise) and prompt
performance and observance of all the Secured Obligations of the undersigned,
the undersigned hereby assigns, conveys, mortgages, pledges, grants,
hypothecates and transfers to the Collateral Agent for itself and for the pro
rata benefit of the Secured Parties a security interest in and to all of the
undersigned’s right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired by the undersigned or in which the undersigned
now holds or hereafter acquires any interest and expressly assumes all
obligations and liabilities of a Grantor thereunder.  From and after the date
hereof, the undersigned shall for all purposes be a party to the Security
Agreement and shall have the same rights, benefits and obligations as a Grantor
party thereto on the Closing Date.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in the Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules I through VIII to the Security Agreement.
 
This Joinder Agreement shall be governed by, and construed in accordance with
the laws of the State of New York.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
[Additional Grantor]
 
By:  ______________________
Name: ____________________
Title: _____________________
 
 
 

 
SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED
as of the date of this Joinder Agreement
first above written.
 
SOCIÉTÉ GÉNÉRALE,
as Collateral Agent


By: ___________________
Name: _________________
Title: __________________


 


SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 


Annex 1-A


[New Grantor to complete as appropriate]
 
 
 

 
COLLATERAL AGENT:
         
ONEWEST BANK FSB,
 
as Collateral Agent
         
By:
   
Name:
   
Title:
 


 
 
SCHEDULE VIII
 
 

--------------------------------------------------------------------------------

 

